EXHIBIT 10.3
FLUOROPHARMA, INC.
222 Berkley Street, Suite 1040
Boston, Massachusetts 02116
As of January 1, 2011
Johan Spoor
c/o FluoroPharma, Inc.
222 Berkley Street, Suite 1040
Boston, Massachusetts 02116


Dear Thijs:


This letter agreement summarizes the terms and conditions of your employment
with FluoroPharma, Inc. (“FluoroPharma”).


Position and Duties.  Upon your acceptance of this offer, you will serve as the
President and Chief Executive Officer of FluoroPharma commencing on May 1, 2011,
and continuing thereafter at the pleasure of the Board of Directors.  As
President and Chief Executive Officer, you will be responsible for overseeing
the business and financial affairs of FluoroPharma under the direction of the
Board of the Directors, and will report directly to the Board of Directors.  You
will be a part-time employee of FluoroPharma until such time as FluoroPharma
shall have closed on its current round of funding.  You will manage your time
commitments consistent with your obligations to FluoroPharma.  You join the
Board of Directors of FluoroPharma.


Compensation:  The compensation for the position of President and Chief
Executive Officer will be $175,000 per year payable monthly.  You will be
entitled to have your compensation reviewed annually by the Board of Directors
of FluoroPharma, with the next such review to occur on January 1, 2012.


Bonus Stock Grant:  In connection with your earlier service for FluoroPharma,
FluoroPharma has granted you options to purchase 400,000 shares of its Class A
Common Stock, vesting as provided in your option agreement.  Effective upon your
commencing full-time employment with FluoroPharma, FluoroPharma will grant you
options to purchase an additional 400,000 shares of Class A Common Stock,
100,000 of which shall vest at the end of each full calendar year of services as
President and Chief Executive Officer.  Such options shall have a term of ten
years and shall be subject to such other terms and conditions as shall be
contained in the agreement by which such options are granted.  If FluoroPharma
shall sell all or substantially all of its assets, or if it shall consolidate or
merge with or into any other enterprise , or if at any time there shall be a
capital reorganization of FluoroPharma, in each case such that the holders of
more than 50% of the equity of the company before such transaction shall not be
the holders, directly or indirectly, of more than 50% of the equity of the
company after such transaction, then, on the date of the occurrence of such
transaction, all of such options which are then not vested shall become vested.


Bonus:  In addition to the foregoing, if, during the period that you are serving
as the President and Chief Executive Officer of FluoroPharma, FluoroPharma shall
complete one or more transactions that constitute a sale all or substantially
all of the assets of FluoroPharma, a sale of all or substantially all of the
stock of FluoroPharma or a merger or similar transaction the consequence of
which shall be the payment of consideration to FluoroPharma or its stockholders
of at least $50 million for such transactions, you shall be entitled to a bonus
equal to $1 million.  If such consideration is to be paid over time,
FluoroPharma will be obligated to make payments to you only as and to the extent
that FluoroPharma shall receive collected funds and only to the extent of 2% of
the funds so collected.  If FluoroPharma shall receive stock or other property
as such consideration, FluoroPharma may distribute such stock or other property
in satisfaction of its bonus obligation based on its fair market value.


Benefits:  Effective upon your commencing full-time employment, you will be
entitled to participate in all benefits programs and plans for full-time
employees as and to the extent such programs and plans are in effect from time
to time.  In addition, you shall be entitled to have parking provided to you by
FluoroPharma at no cost to you as long as you shall continue to serve as
President and Chief Executive Officer.
 
 
 

--------------------------------------------------------------------------------

 


Vacation:  You will be entitled to five weeks of paid vacation annually, which
will be taken at such times, in whole or part, as you shall determine.  Vacation
days are not accruable and shall not carry-over to following years.


Termination:  Either you or FluoroPharma is free to terminate your employment
with FluoroPharma at any time for cause, or without cause if you or the Board of
Directors shall so elect.  Notwithstanding the foregoing, if FluoroPharma shall
terminate your employment without cause, you shall be entitled to receive a
severance payment of $200,000 payable in equal installments (subject to
withholding) over twelve months in accordance with the normal payroll practices
of FluoroPharma. “Cause" shall mean: (i) the indictment of, or the bringing of
formal charges against, you on charges involving criminal fraud or embezzlement;
(ii) your conviction for a crime involving an act or acts of dishonesty, fraud
or moral turpitude by you, which act or acts constitute a felony; (iii) your
having committed acts or omissions constituting gross negligence or willful
misconduct with respect to FluoroPharma, including with respect to any valid
contract to which FluoroPharma is a party; or (iv) your having committed acts or
omissions constituting a breach of your duty of loyalty or fiduciary duty to
FluoroPharma or any material act of dishonesty or fraud with respect to
FluoroPharma which is not cured or substantially cured to the satisfaction of
the Board of Directors of FluoroPharma in a reasonable time, which time shall be
at least 30 days from receipt of written notice from FluoroPharma of such
material breach.


Confidentiality, Assignment of Inventions and Non-Competition Agreement:  Your
commencement of employment pursuant to this letter shall be conditioned upon
your execution and delivery of a Confidentiality and Assignment of Inventions
Agreement, in FluoroPharma’s standard form.
 
    All of us at FluoroPharma are looking forward to working with you.  Should
you have any questions relating to this letter, please call me.


 

    Sincerely,                 /s/ Walter Witoshkin   /s/ Peter S. Conti    
Walter Witoshkin   Peter S. Conti                 For FluoroPharma, Inc.        
        Agreed:         /s/ Johan Spoor         Johan "Thijs" Spoor        
Date:  May 1, 2011      
